Citation Nr: 0100046	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  94-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
from the denial of a compensable evaluation for a left foot 
disability on the initial grant of service connection.

2.  Whether the veteran submitted a timely substantive appeal 
from the denial of a compensable evaluation for chronic 
prostatitis on the initial grant of service connection.  

3.  Whether the veteran submitted a timely substantive appeal 
from the denial of a rating in excess of 10 percent for a 
right foot condition on the initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative changes, on appeal from 
an initial grant of service connection.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
July 1987.

This matter arises from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  In March 1997, the Board of 
Veterans' Appeals (Board) remanded the claim for the purpose 
of obtaining additional medical information.  The claim has 
since been returned to the Board for final appellate review.  

The Board refers to the RO for appropriate handling a matter 
that came to light during review of the veteran's claims 
file.  Specifically, the veteran's outpatient treatment notes 
show two entries for January 4, 2000, made by the same doctor 
under this veteran's medical record.  One of the entries 
shows a veteran of a different age from this veteran and with 
other physical findings (such as a surgical scar of the 
lumbar spine) which indicate that the examination was of 
another individual than this veteran.  The RO is asked to 
refer this matter to the VA medical facility from which these 
records were received so that the VA medical facility may 
take appropriate action to associate the treatment report 
with the correct medical record.


FINDINGS OF FACT

1.  The veteran was notified of the grant of service 
connection for chronic prostatitis and bilateral foot 
conditions in October 1997, and he submitted a notice of 
disagreement with the ratings assigned in September 1998.

2.  A statement of the case was provided to the veteran on 
June 1, 2000.  No substantive appeal was received within 60 
days of the date of mailing of the statement of the case.

3.  The veteran did not file a timely substantive appeal with 
respect to these issues.  

4.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim for a higher rating for 
his lumbosacral strain.

5.  The veteran's lumbosacral strain with degenerative 
changes is manifested by limitation of motion, pain on 
motion, and muscle spasms, with pain relief on treatment.  
There are no signs of neurological manifestations consistent 
with a diseased disc.


CONCLUSIONS OF LAW

1.  Timely substantive appeals of the claims of entitlement 
to higher evaluations on initial grant of service connection 
for disabilities of the prostate, left foot, and right foot 
were not filed, and the Board lacks jurisdiction to consider 
these issues.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 
and 7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.202, and 20.203 (2000)

2.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim for entitlement to an 
evaluation in excess of 40 percent for a lower back 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.103 (2000).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with degenerative changes have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
5010-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran originally applied for VA compensation benefits 
for his back in October 1993.  To support his claim, he 
submitted private medical records that showed treatment for 
chronic and intermittent "lumbar sprain."  In September 
1993, x-rays of the lumbosacral spine showed mild 
degenerative changes.  In December 1993, he underwent a VA 
medical examination.  He complained of soreness in his back, 
limited back motion, and pain on lifting.  He said his legs 
sometimes go numb, and he indicated the region from his 
buttock to the anterior knee.  The doctor reported that the 
veteran stood erect with some listing.  The veteran had 
forward flexion to 45 degrees, with a poor reversal of the 
lumbar curve indicating intrinsic muscle spasm.  He had 
backward extension to 5 degrees, at which point he complained 
of low back pain with some radiation to the right posterior 
thigh.  

Straight leg raising caused low back and buttock complaints 
bilaterally at 60 degrees.  Deep tendon reflexes were 
present, equal, and active, bilaterally, both at the knees 
and at the ankles.  There was no sensory loss over either 
lower limb.  Deep pressure over the lumbosacral joint caused 
discomfort.

The diagnosis was chronic lumbosacral strain.  The examiner 
stated that there were definite signs of nerve root 
irritation and appropriate subjective complaints based on the 
physical findings.  The examiner felt there might be a 
herniated disc at the lumbosacral level, and a magnetic 
resonance imagery (MRI) was probably indicated.

The RO, in February 1994, granted service connection for 
chronic lumbosacral strain with degenerative changes.  The 
veteran was awarded a 40 percent disability rating pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5010 and 5295 (1993).  
The veteran disagreed with the rating assigned.

In October 1994, the veteran provided testimony before an RO 
hearing officer.  The veteran said that he had pain and 
numbness that ran down from the back to the right lower 
extremity.  He noted that he had not had muscle spasms since 
he had undergone physical therapy but that he occasionally 
took shots to relieve the pain.  

A March 1994 computed tomography (CT) scan of L2 through S1 
yielded an impression of diffuse degenerative disk changes 
with diffuse spinal stenosis secondary to combination of a 
disk bulge, facet hypertrophy, or ligamentum flavum 
hypertrophy, from L2 through S1, worse at L4-5.

In December 1996, an x-ray of the lumbosacral spine showed 
minimal degenerative spondylosis, unchanged from the prior x-
rays of September 1993.

In January 1997, an MRI was performed.  The impressions were 
right paracentral herniated disc at L2-L4, and broad-based 
disc protrusion with multifactorial spinal stenosis at L4-L5.  

Among the records submitted with the MRI report were VA 
outpatient treatment records from 1995 to 1997.  In June 
1995, he presented as a new patient, and he had no back 
complaints at the time.  A history of stable lumbar 
degenerative disc disease was noted.  In August 1995, the 
veteran complained of low back pain of two days' duration.  
On neurological evaluation, he moved all extremities, and 
sensory examination was intact.  Injections were given, and 
he was pain free and walking on discharge.  In December 1995, 
he had a follow-up visit with complaints of numbness in both 
legs, not at the same time, but alternating.  He currently 
had numbness in the right leg.  He reported that his back 
locked into place on bending forward.  He took Motrin 800 mg. 
two to three times a week.  He was not currently taking anti-
spasmodics.  Neurologic examination was intact.  The joint 
examination was within normal limits, and the veteran had no 
discomfort during the examination.  Several days later, the 
veteran was again seen.  He stated that he had back pain off 
and on, which appeared without trauma or exertion.  This had 
occurred the previous day with some discomfort, but he had 
awakened with severe pain in the paravertebral area of the 
right sacral region.  There was no tenderness on palpation of 
the spinous process.  Extremities were within normal limits.  
There was tenderness on palpation of the parasacral region on 
the right side.  Straight leg raising was within normal 
limits and Babinski was within normal limits.  The impression 
was sciatica, rule out muscular spasm of the paravertebral 
sacrum.  He was discharged to home with medications.

On evaluation for other complaints in June 1996, it was noted 
that the veteran had symmetrical deep tendon reflexes with 
down-going toes, and he had normal gait.  He registered no 
back complaints at the time.  In November 1996, the veteran 
complained of low back pain radiating down the left leg with 
spasms of the lower back.  He reported that the pain began 
two days before after he sneezed.  On examination, there was 
marked pain on palpation/percussion of the lower back.  Deep 
tendon reflexes were 2+ in the lower extremities without 
gross motor or sensory deficit, and Babinskis were absent.  
The assessment was recurrent sciatica, and the veteran was 
given medications and discharged.  He was given a follow-up 
visit later that month, and his lumbar spine was tender, but 
neurologic examination was intact.  He had an orthopedic 
consultation in December 1996.  X-rays were done (reported 
above).  There were no focal signs, full reflexes, motor 
function, and sensation on examination.  The MRI was 
scheduled to rule out a surgically correctable lesion.  After 
the MRI, the veteran was scheduled for epidural injections 
twice in March 1997.  

Another VA orthopedic examination of the spine was conducted 
in May 1997.  The veteran complained of pain in the lower 
back when he lifted objects and bent over.  The examiner 
reported that the veteran stood erect with no listing.  The 
veteran would not forward flex more than 10 degrees.  The 
examiner stated that this was in part voluntary, but there 
was definite restriction of low back motion.  He rotated 20 
degrees to the right and left, and he had 10 degrees of 
extension.  There was moderate muscle spasm on examination 
and definite complaints in the lumbosacral area.  Straight 
leg raising on the right caused complaints of lumbosacral 
pain at 80 degrees.  Straight leg raising on the left caused 
minimal discomfort at 80 degrees.  There was no sciatic 
component to the pain at the time.  Deep tendon reflexes were 
present, active, and equal bilaterally.  The examiner 
reported that there were minimal signs of neurological 
abnormality at the time of the examination.  The veteran had 
minimal signs of neurological abnormality at the present 
time.  He definitely had chronic low back complaints, with 
marked restriction of low back motion, which was aggravated 
by lifting, bending, and increased activity. 

In June 1997, the veteran was seen for complaints of low back 
pain with numbness in the right leg.  The series of lumbar 
epidural steroid injections had relieved some of the pain.  
He was told to use heat on his back, along with a whirlpool, 
and given stretching exercises to alleviate the pain.  

In September 1997, the veteran was again accorded a VA 
examination, because the previous examination had been 
accomplished without benefit of the claims file.  The 
examiner noted that the claims file had been reviewed.  The 
veteran complained of pain in the lower back and numbness in 
the right extremity.  The examiner reported that the veteran 
stood with a lumbar dorsal scoliosis convex to the left; 
which was corrected when the veteran was sitting.  Forward 
flexion was measured at 30 degrees and straight leg raising 
at 80 degrees bilaterally caused no back or leg discomfort.  
The examiner reported that there was a definite volitional 
element to flexion of his lower back, demonstrated by a 
positive withdrawal sign, showing that the veteran actively 
resisted forward flexion.  Deep tendon reflexes were present, 
equal, and active bilaterally.  Intervertebral disc bulging 
identified on MRI was not causing any neural compression at 
the time.  There was no specific sensory loss found.  The 
examiner found that the veteran had definite restriction of 
motion, a good portion of which was volitional.  The veteran 
was not a candidate for surgical intervention at the time.

An MRI of the lumbar segment of the spine was then 
accomplished in July 1998.  The clinical history noted that 
the veteran's straight leg raising on the right was at 10 
degrees, with an absent ankle jerk.  Dorsiflexion on the 
right was weaker than on the left.  Motor strength could not 
be tested.  The reader of the results wrote that there were 
no significant changes between the 1997 study and the current 
one.  The reader did note that there was a disc protrusion at 
L3-4 that might be causing morphologic impingement on the 
right L4 nerve root.

The veteran saw a neurologist in September 1998.  He 
complained of lower back pain with a dull aching radiating 
into the right lower extremity from the right buttock down 
the lateral aspect of the thigh, calf, and toes.  The veteran 
reported that 90 percent of his pain had improved on 
medication.  On examination, there was good (normal) motor 
strength in all major muscle groups of all of the 
extremities, and there was normal muscle mass and tone.  Knee 
jerks were 2 to 3+ bilaterally, and ankle jerks were 1+ 
bilaterally.  Plantar responses were down-going bilaterally. 
The veteran had intact sensation to pinprick, vibration, 
joint position sensation, stereognosis, and graphesthesia.  
There was no definable sensory deficit.  Straight leg raising 
was positive on the right at 60 to 70 degrees and negative on 
the left.  Patrick's sign was negative bilaterally.  There 
was no percussion tenderness over the entire spine, and there 
was no paravertebral muscle spasm.  He walked slightly bent 
over but was able to straighten up and able to walk up on his 
toes, heels, and tandem.  The examiner's impression was that, 
outside of mechanical signs, the patient had a normal 
neurological examination without a focal deficit.  

In October 1998, the veteran was seen for follow-up after 
nerve conduction velocities and electromyograms had been done 
of the lower extremities.  There were officially read as 
normal.  The veteran stated that he felt well, and his 
chronic low back pain was relieved by Baclofen.  He no longer 
complained of pain or weakness in his right foot.  He had 
good strength in all major muscle groups of the lower 
extremities.  He had mild lumbar paravertebral muscle spasm.  
The impression was normal neurological examination without 
evidence of radiculopathy.  

The veteran's outpatient treatment records reflect that he 
was seen again in the orthopedic clinic in January 2000.  
These computer-maintained records contain two reports from 
the same doctor for a visit on January 4, 2000.  These two 
reports are both under the veteran's name, but the Board 
finds that it is impossible that both refer to this veteran.  
One report makes reference to a veteran of the correct age 
and references right hip pain.  The other report makes 
reference to a veteran six years younger than this veteran, 
who is described as overweight and as having had a surgical 
fusion of his L4-L5 vertebrae.  As the veteran has never 
previously been described as being overweight, and as there 
is no other evidence that the veteran has undergone surgery 
to his lumbar spine, the Board assumes that this examination 
record was inadvertently recorded by the examining physician 
under the wrong name.

The other report for the same day in January 2000, showed 
complaints of right hip pain.  The veteran had normal gait 
and some flattening of the normal lumbar lordosis with 
restriction of range of motion in all planes.  Standing 
pelvis was level, and there was no tenderness in the hip.  
The doctor felt the symptoms were not significant.

In November 2000, the veteran submitted additional evidence 
to the Board, waiving consideration by the RO.  This evidence 
consisted of a private MRI report dated in August 1999, 
showing multilevel spondylitic changes involving 
predominantly the L2-3, L3-4, and L4-5 levels.  Lumbar spine 
x-rays in June 1999 showed mild degenerative changes of the 
lumbar spine.  Physical therapy notes from Healthsouth Sports 
Medicine and Rehabilitation Center dated in 1999 and 2000 
showed that the veteran had minimal pain complaints and 
denied lower extremity radiculopathy in November 1999.  He 
had active range of lumbar motion of 60 degrees flexion and 
20 degrees extension.  Bilateral side-bending was to 35 
degrees.  Right rotation was 100 percent, and left rotation 
was 75 percent.  Strength was five out of five bilaterally in 
the lower extremities, except for right hip flexion, which 
was 4+ out of five.  In October 2000, he was still 
experiencing some stiffness and tightness in the right 
lumbosacral region, but he noted significant improvement in 
strength, endurance, and function.  Lumbar active range of 
motion was flexion to 65 degrees, bilateral side-bending to 
30 degrees, and bilateral rotation to 70 percent.  Strength 
was five out of five in the left lower extremity and 4+ out 
of five in the right.  Gait was normal.  There was still some 
pain with extended standing, bending, and squatting.


II.  Analysis

A.  Timeliness of Appeals

The veteran sought higher disability evaluations for his 
service-connected right and left foot disabilities and 
chronic prostatitis.  The law provides that ". . . questions 
as to timeliness or adequacy of response shall be determined 
by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3) (West 1991).  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
these issues.  

In October 2000, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal was timely with respect to these claims 
and given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(2000).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The October 2000 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of timeliness of substantive appeals, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  He has not 
submitted any argument concerning the timeliness of his 
substantive appeal on these three issues.

As noted by the United States Court of Appeals for the 
Federal Circuit, ". . . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Service connection was granted for chronic prostatitis and 
disabilities of the left and right feet in October 1997.  A 
noncompensable evaluation was awarded for the prostate and 
left foot disabilities; a ten percent evaluation was assigned 
for the right foot condition.  The veteran was notified of 
the decision in a letter dated December 23, 1997.  In 
September 1998, the veteran submitted a notice of 
disagreement concerning all three issues [September 28, 
1998], and a statement of the case was issued in June 2000 
[June 1, 2000].  After a notice of disagreement is filed, the 
agency of original jurisdiction is to take such review action 
as is appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 19.29 
(2000). A VA Form 9, Appeal to Board of Veterans' Appeals, 
was received from the veteran on August 15, 2000.  The 
veteran addressed the issues of entitlement to a compensable 
evaluation for the left foot disability and chronic 
prostatitis.  The veteran's accredited representative 
submitted a VA Form 646, Statement of Accredited 
Representation in Appealed Case that addressed the issue of 
entitlement to an increased evaluation for a right foot 
disability.  The date the form was received was August 22, 
2000.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  Since the statement of the case was issued more than 
one year after the October 1997 rating decision, a 
substantive appeal had to be filed within 60 days of the 
statement of the case.

In this instance, the veteran submitted a VA Form 9 on August 
15, 2000, seventy-five days after the issuance of the 
statement of the case.  As noted, this form only covered two 
of the three issues previously mentioned by the veteran.  The 
accredited representative submitted a VA Form 646 on August 
22, 2000, eighty-two days after the issuance of the statement 
of the case.  This form addressed all three issues.  Both 
documents were filed long after the expiration of the appeal 
period (sixty days from issuance of the statement of the 
case).  Hence, neither document may be accepted as a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of these issues, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (2000); YT v. Brown, 9 Vet. 
App. 195 (1996).

B.  Increased Evaluation - Lower Back

The veteran was awarded service connection for a lumbosacral 
strain with degenerative changes in February 1994, an he has 
appealed the assignment of a 40 percent disability rating.  
When a veteran submits a compensation claim to VA, VA has the 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  In this instance, the veteran has been accorded VA 
examinations, and his VA and private treatment records have 
been associated with the claims file.  

The veteran has given testimony before an RO hearing officer.  
Additionally, the appellant has been provided appropriate 
notice of the pertinent laws and regulations, and he has been 
given the opportunity to provide additional information in 
support of his claim.  There is no indication that additional 
relevant records exist, and VA has satisfied the duty to 
assist.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for these 
conditions for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The severity of the veteran's service-connected low back 
disability is currently evaluated for VA compensation 
purposes under Diagnostic Codes 5010-5295.  In the assignment 
of diagnostic code numbers, hyphenated diagnostic codes may 
be used.  Injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. 
§ 4.27 (2000).  Thus, the veteran's disease of traumatic 
arthritis (Diagnostic Code 5010) is evaluated as lumbosacral 
strain (Diagnostic Code 5295).  

The highest available rating under 38 C.F.R. Part 4, 
Diagnostic Code 5295 is 40 percent for severe lumbosacral 
strain.  No higher rating is available under this code.  
Diagnostic Code 5010, traumatic arthritis, may be evaluated 
as degenerative arthritis under DC 5003, which requires 
rating for limitation of motion.  Limitation of motion is 
rated under Diagnostic Code 5292.  However, the highest 
rating available for limitation of motion is likewise 40 
percent, so this would not avail the veteran of a higher 
rating.  

Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5295 specifically encompasses loss 
of range of motion, so that additional ratings for painful or 
limited motion of the lumbar spine would constitute 
pyramiding, or compensating twice for the same disability.  
VAOPGCPREC 36-97.

The veteran does have degenerative disc disease of the lumbar 
spine.  A higher rating than 40 percent is available under 
Diagnostic Code 5293.  For a 60 percent rating, it is 
required that there be pronounced intervertebral disc 
syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The veteran does not exhibit a 
pronounced intervertebral disc syndrome.  He has numerous 
outpatient treatment records, and these do reflect that he 
periodically seeks treatment because of flare-ups of his 
lumbar back disorder.  However, they also show that he has 
long periods during which he does not require treatment, and 
he had reported that pain medication and physical therapy 
relieve his pain significantly.  His neurological 
examinations have all been intact, without neurological 
findings appropriate to a diseased disc.  Absent ankle jerk 
was noted on one examination only.  The veteran has far more 
than intermittent relief, and he consistently exhibits no or 
little neurological signs.  The preponderance of the evidence 
is against a higher evaluation under Diagnostic Code 5293.

The veteran does not have complete bony fixation, or 
ankylosis, of the spine (Diagnostic Code 5286), unfavorable 
ankylosis of the lumbar segment of the spine (Diagnostic Code 
5289), or residuals of a fractured vertebra (Diagnostic Code 
5285), so ratings under these codes would not be appropriate. 

The veteran has consistent complaints of some numbness and 
some pain on flare-ups.  He gets relief of pain through 
medication, injections, physical therapy, and exercise.  
While consideration must be given to his reported pain, it is 
not required that a separate evaluation be assigned for pain.  
As to whether additional functional limitation is shown to 
result from pain on use or during flare-ups (see DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), the evidence reflects what 
the veteran's limitation of motion is during flare-ups of his 
condition.  As his currently-assigned 40 percent rating 
reflects the maximum schedular evaluation assignable to 
limitation of motion, it reflects the maximum functional 
limitation attributable to the lumbar spine disorder, even on 
flare-ups.

Consideration is given to whether the RO should have referred 
the veteran's case for extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it does have the jurisdiction to address the issue 
if it is related to the issue on appeal and has been raised 
by the appellant or implicated by the evidence.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

The RO in this case determined that referral for 
extraschedular evaluation was not warranted and cited the 
regulations to the veteran in the October 1997 supplemental 
statement of the case.  The veteran has had ample opportunity 
to submit evidence and argument with respect to this issue.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).  In this case, there is no evidence that the 
veteran's lumbar spine disorder has in any way interfered 
with employment in a way not contemplated by the rating 
schedule, nor has it resulted in frequent hospitalizations.  
There is no earning capacity impairment alleged as due 
exclusively to the service-connected disability, nor have 
frequent hospitalizations for that disability been asserted 
or demonstrated.  In short, the rating assigned for the 
service-connected disability at issue fully compensates the 
veteran for the loss in earning capacity attributable solely 
to that disability.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In view of the foregoing, the Board finds 
that the manifestations shown by the evidence to result from 
the veteran's service-connected low back disorder do not 
support an evaluation in excess of 40 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5010-5295 (2000).  The 
preponderance of the evidence is against the claim.


ORDER

1.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claims of 
entitlement to higher initial ratings for disabilities of the 
right and left foot and chronic prostatitis are dismissed.

2.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain with degenerative changes, on appeal 
from an initial grant of service connection, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

